Citation Nr: 0621594	
Decision Date: 07/21/06    Archive Date: 08/02/06

DOCKET NO.  05-26 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for otitis media.  

2.  Entitlement to service connection for urticaria. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel
INTRODUCTION

The veteran had active service from May 1995 to October 1997.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2004 by the 
Department of Veterans Affairs (VA) San Diego, California, 
Regional Office (RO).  The veteran subsequently moved, and 
the case is now under the jurisdiction of the RO in Reno, 
Nevada.

A hearing was held in Las Vegas, Nevada, before the 
undersigned Veterans Law Judge in May 2006.  During the 
hearing, the veteran indicated that he did not wish to pursue 
appeals with respect to claims involving asthma and allergic 
rhinitis.  


FINDINGS OF FACT

1.  The veteran has recurrent otitis media which had its 
onset during his period of active service.  

2.  The veteran has chronic urticaria which had its onset 
during his period of active service.  


CONCLUSIONS OF LAW

1.  Recurrent otitis media was incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Urticaria was incurred in service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.303 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that each of the content 
requirements of a duty to assist notice has been fully 
satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Letters from the RO dated in February 2004, May 2004 and July 
2004 provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letters adequately told the veteran to 
submit any additional evidence that he had in his possession.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The veteran's initial duty to assist letter was provided 
prior to the adjudication of his claim.  Although the record 
reflects that the RO has not provided notice with respect to 
the initial-disability-rating and effective-date elements of 
the claims, See Dingess/Hartman v. Nicholson, Nos. 01-1917 
and 02-1506 (U.S. Vet. App. Mar. 3, 2006), those matters are 
not currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding 
those matters.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His post service 
treatment records have been obtained.  He has had a hearing.  
The Board does not know of any additional relevant evidence 
which is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  





I.  Entitlement To Service Connection For Otitis Media.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  

The veteran contends that he developed recurring ear 
infections during service and these infections continue to 
the present time.  During the hearing held in May 2006, the 
veteran testified that during service in 1995 he developed 
ear pain and pressure.  He saw a doctor and was told that he 
had an ear infection and was given antibiotics.  He said that 
since then he had been having a recurrent infection, and had 
also been told that he had eustachian tube dysfunction which 
was related to the otitis media.  He said that he continued 
to receive treatment for the ear problems from the VA.  

The veteran's service medical records show that in July 1995 
he was seen for complaints of ear pain for three days.  On 
examination, his TM's were injected in both ears.  They were 
bulging and cloudy in color.  Valsalva was positive.  The 
assessment was otitis media to bilateral ears.  Moxil was 
prescribed.  

The post service medical evidence includes VA medical 
treatment records showing treatment for ear complaints.  A VA 
record dated in March 2004 shows that the veteran reported a 
sensation of air blowing in his right ear and an 
uncomfortable feeling.  The diagnosis was otitis media, 
right.  

The report of an ear disease examination conducted by the VA 
in June 2004 reflects that the claims file was not available 
for the examiner to review.  However, the veteran provided a 
history of having two ear infections during his period of 
service  He said that he was later told after service that he 
had eustachian tube dysfunction.  He stated that he had 
chronic bilateral ear infections since separation from 
service, with pain and pressure which recently had been 
constant.  He had been treated with Medrol Dosepak once and 
with antibiotic once while in service, consisting of 
amoxicillin and Robitussin.  On physical examination, the 
veteran had some hearing loss secondary to eustachian tube 
dysfunction.  There was no active ear disease present except 
for retracted ear drums.  The diagnoses were eustachian tube 
dysfunction, recurrent otitis media by history, and a mild 
conductive hearing loss.  

A VA medical treatment record dated in July 2004 shows that 
the veteran reported ear discomfort and aural fullness.  He 
reported that he recently saw an outside ENT who diagnosed 
chronic otitis media and eustachian tube dysfunction.  On 
examination of the AD were was some scarring.  The AS had 
essentially no scarring, slight erythema, and increased 
vascular marking.  The diagnoses were chronic otitis media 
and eustachian tube dysfunction.  He was instructed to finish 
antibiotics and consider tube placement.  Other VA treatment 
records contain similar information.  

In this case, the service medical records provide support for 
the veteran's contention that he sustained a recurrent otitis 
media infection in service.  The post service evidence shows 
that the veteran has a chronic recurrent otitis media 
infection.  The veteran's own credible testimony provides 
evidence of continuity of symptomatology.  Based on the 
foregoing evidence, the Board finds that the veteran has 
recurrent otitis media which had onset during active service.  
Accordingly, the Board concludes that recurrent otitis media 
was incurred in service.

II.  Entitlement To Service Connection For Urticaria.

Initially the Board notes that the veteran's claim for 
service connection for urticaria was previously denied by the 
RO in a decision of June 1998 on the basis that service 
connection was not warranted as there was no record of 
treatment for that disorder in service.  Significantly, the 
additional evidence presented since that decision includes a 
service medical record showing treatment for urticaria.  Such 
a record is new and material, and the claim has been 
reopened.

During the hearing held in May 2006, the veteran testified 
that while in service in May 1997 he was seen for hives all 
over his body.  He said that he was diagnosed with urticaria.  
He reported having additional treatment after getting out of 
service.  He said that he continued to have problems and had 
to quit his job because of it.  

The veteran has submitted photographs showing multiple areas 
of his body which are affected by red and pink blotches.  

The Board finds that the veteran's testimony is corroborated 
by objective medical evidence.  A service medical record 
dated in May 1997 reflects that the veteran's complaint was 
of having two weeks of intermittent urticaria.  The episodes 
involved red, blotchy itchy hives that lasted a few hours.  
The symptoms were about every day, and were generalized in 
distribution.  It was noted that they seemed to be more of a 
problem during the evening, although he had the symptoms in 
the afternoon as well.  There was no previous history of 
urticaria.  Benadryl helped, but caused drowsiness.  The 
assessment was chronic idiopathic urticaria.  He was 
prescribed medication.  A service medical record dated in 
June 1997 shows that he was seen for medication renewal.  

A lay statement dated in May 2006 from the veteran's fiancé 
reflects that they had been together for more than four 
years, and that ever since they started dating the veteran 
had always had urticaria with red spongy lesions all over his 
body.  This reportedly occurred almost every day.  As a 
result, he reportedly sometimes had to call in sick to work 
because his medications made him drowsy.  In worst case 
scenarios, he reportedly had to use epinephrine injections or 
go to the emergency room.  

VA treatment records show ongoing treatment for urticaria.  A 
VA medical record dated in October 2004 reflects that the 
veteran reported having frequent episodes of swelling in his 
hands, thorax area and groin.  On examination, there was 
redness and mild swelling noted on the dorsal aspect of both 
hands.  The pertinent diagnosis was chronic urticaria.  A VA 
treatment record dated in February 2005 reflects that the 
veteran reported that he was still getting hives especially 
in the mornings.  Other treatment records contain similar 
information.  

In this case, the service medical records provide support for 
the veteran's contention that he sustained chronic urticaria 
disorder in service.  The post service medical evidence and 
his testimony show that he continues to experience the same 
problems.  Based on the foregoing evidence, the Board finds 
that the veteran has chronic urticaria which had onset during 
active service.  Accordingly, the Board concludes that 
urticaria was incurred in service.


ORDER

1.  Service connection for otitis media is granted.  

2.  Service connection for urticaria is granted.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


